OFFICE OF THE AltY)RNEY     C-L       OF 3ZXAR
                               AUSNN
-c.-
--


                          .



       EonorableLea Brady, Comlsdoher
       DopaaFtnmltar TiauuQ
       Atlstln, Ibra8




                Thlewlll aoknowl
       Ceptenber6, 1940 wheozll
       tmJ depertponbthe to




                 “The tl0et1on8 pro~o6       nere de- .
            si.snedto 8
                      Eu oft inionxsthn relatlvoto
            the suPerv%sion~oS bank& instltutlons~
                 bankcln~ praotims
                              and lonotary polic~os
            gmordlp, The object aocsllrq-;ly *XCSto
            aS-.to,xblo
                     Cxsffblontinio-zi~noil u$m
            Cfchtn bzzo nationallo&S.ation ona
            to faoilitm coopaz~tionbotwaenthe
            stat0 ta.n!dzgayottxl2nd the nfmonal
            bonkzg q@ea.     ~:ooClo5n4otcy, tho
            b!&?oZkiM8Of ZhthLc~WOj90%Oai3Ot be
            m?r08t~kdi0a.    xt LO csaentialthat
            the inarmtion dcrivodfros thosa
          . c;uestlonndro5 sh0ui~'coAsti25i8h4a aa
            that nuoh %nfornatlo&shouldba aocurato.
            xt is the thou&t of t3a soYQr5latis;
.   .       slonorsaf %nhln& dth vi!mzf have hd
            oontaot&tit it vmld be to tho bostln-
            taroat of the state b#Wq     by~tor~that-
           ~t.haSOquw3tfons,lnsos~ ox iu pofis:ble,
          . shouldbe anccceredharwniouely,an~          .
            thot a ~onfe~noe to that on4 ehaild
            be held. The Sat&ma1 iifwxlntion0:
            ~upervlr;ors'o~Stat0 Zwlu3 is aa organ-     .
            izationof the b,ankLn&  coonlseionors  OS!
            th3 sev9ralstltoe; Fonaorlpthe aauk-
                                                             .
                         That ‘Asaooiation has it8 annual
                 nea&g     on SeptmmbQr I.8   6t Fdohamlla
         .       Vlr&nla,aad due tothi Caatthnti~
                  till.be atIxxu?edliymstOS the Bonkkg
                  %mlssionar6 of the nation it haa boon
                  dsolbd to holU a aonfarenoerelativeto
                  the uostlondm at Rlcbti during     thlg
                  neete:g. X feel that it is to the in-          .       *
                 ~toraetof the ?Sanldng Depertmmt of this
                  State, and OF tha state b&k6 or~mkad
                  un8or O?LPlaws, thnt x, OS 3aalring
                                                    C&S-
                  siomr, should attend this confere~i10e.*
                  Xf it shouldbe held that the purpom of thii
        trip la not the ao~cmpUehic9ntot %tata buf3inoso  dlreot-
        17 conosrrdnp tha BankingOop5rtaacnt of tho Fit&e of
        C!a.cs,uhetherthe meet- is a noonwntion* within %lro.
        prohibitionoi the rider ~appendedto SonataIM.l X0. 427,
        $.otGof the 46th L%f$ti&atu~s,
                                     b0c0rrp0im&ea5aL      w
        thmefore undertake to pass upon youk seuond question
        ilrot.
                                                                 ;
                                                                     .

                                                             .
                                         .
    &aorablsLss3ra&y,~                    3
                                                                                .
              me  posers and dutloe oi.theBcnkl~ Caxtie-
    sloeur are preaorlbodby L-w. l?eis oh?wcd b lew with
    tlieeu~rvlslon of oartalnolaeees0C flmumla f luetltu-
    tion8 in thie :.:tate, 88 banks bU.ildiEf; E. 1OGll &SsOofa- .
    tlona,ato. Xl6 duties In thke respoatam extwutiveor
    ed..nistrzitiv0,  not legid.EtiVO, in OhnW3t0ra      se h&S
    no powers or duties ems those-whlohem canisrmd by
    law, expresslyor by 3n~lloatlon.
                                                  .
              Thb it&m    to eenate91l.l30. 427, Aots of the
    46th Lsgielaturo,providesin mrt as follcrasr
              Vo fhsveli~ sx~~~~sss shell bo
         lnourredby-anyonployeoor ony of the'
         deparrrtscente,
                      or othm-eqenoleeOS the
         fgovcreuent,outsiCeof the boundarloe
         OS the tit&e of Texas, exceptfor Mete                  .,
    :    bualnesedirectlyoonoornlnghis own
         departmentor tigenoy* * *.u
             w3mpt   n5 OtlhoryMeepeolrlonll9 *
         exonptod,the provlnionsof this aot
         f&S11     albo   s?)ply t0 d9L;srtr;odi    hOdS
         and   mdorc         0Z    aomais~lons.N
               .   %ere is        no              the
                                       exezptliei~of    Wikhg   Commfeeioner.

              *Statebusinessdlraotlyoonoorhle@ a Steto Uo-
    partzehtis that busluasewhich has an lmuedlete,rather
    than a remote,zeletionto the dlsohargciot tbo powore and.
    duties or suoh dapertmmt.
              The businessto be trmuicotodb7 you nt the mot-
    lu3 doecrlbcdhee no lexmdlctereletionto the dlooMr@e
    of yxlr funotlon02 cuporvlalonof flnIxlolol   ltlstltutione
    in this mate. III itGOlf, it dOeI IlOt OOn6titUt9 the die-
    chars of any powor or duty In respectto.suohsupervlclon.
    mlthor is it oaloulatodor dcGlgmd, under the statesrjnts.
    eicdoin your loftor,In my res-peat to ~;ldor ootistyau
    in the dleohar.:eof my poem or duty imposedby low upon
    your depsrtient. -53tkmoioro hold that the trip aropoaod
    1s not for "3tatebuslnosodirectlyconcornl~~ tho DonkfnG
-   De pertmnt, ThlF enewerrendersa reply to your rlrst quee-
    tian unn800050
            -0vzikuP lB,1940         '
                                       Youxnocrytruly         .